DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGie (US Pat. Pub. No. 2014/0159993) (hereinafter McGie) in view of Orrell, JR et al (US Pat. Pub. No. 2010/0094554) (hereinafter Orrell) and further in view of Narayan et al (US Pat. No. 9,066,326) (hereinafter Narayan).

Regarding claim 1, McGie discloses a computerized method comprising: connecting a microprocessor-controlled apparatus over a data network to a host server , wherein the first microprocessor-controlled apparatus is associated with a first user (paragraphs 40-41); conveying a code through the microprocessor-controlled apparatus (paragraph 38); sending a communication between the first and the second users associated with the first and second microprocessor-controlled apparatuses connected to the data network (paragraph 37 and 39).    
McGie fails to explicitly disclose ascertaining a location of the first microprocessor-controlled apparatus via the host server and ascertaining a location of the second microprocessor-controlled apparatus via the host server.  However, in the same field of endeavor, Orrell discloses ascertaining a location of the first microprocessor-controlled apparatus via the host server and ascertaining a location of the second microprocessor-controlled apparatus via the host server (paragraph 21).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above 
McGie and Orrell fails to explicitly disclose connecting a second microprocessor-controlled apparatus over a data network to a host server, wherein the second microprocessor-controlled apparatus is associated with a second user; receiving a short code via the host server, at the first microprocessor-controlled apparatus, and displaying the short code on a display of the first microprocessor-controlled apparatus, and wherein the short code is configured to be visually conveyed, by the first user, to the second user; calculating, via the host server, a distance between the locations of the first and the second microprocessor-controlled apparatuses; verifying that the first and the second microprocessor-controlled apparatuses were located within a set distance limit at the time the short code was generated; connecting, only if verified, the first and the second microprocessor-controlled apparatuses to communicate.  However, in the same field of endeavor, Narayan discloses connecting a second microprocessor-controlled apparatus over a data network to a host server, wherein the second microprocessor-controlled apparatus is associated with a second user (column 8[lines 10-23]); receiving a short code via the host server, at the first microprocessor-controlled apparatus (column 7[lines 31-33] generates QR code), and displaying the short code on a display of the first microprocessor-controlled apparatus (column 7[lines 33-35] QR code displayed on the first device), and wherein the short code is configured to be visually conveyed, by the first user, to the second user (column 7[lines 60-64] QR code displayed on the first device which is shown to the second device); calculating, via the host server, a distance between the locations of the first and the (column 9[lines 40-49] the first device and the second device are placed within a maximum distance from each other); verifying that the first and the second microprocessor-controlled apparatuses were located within a set distance limit at the time the short code was generated (column 9[lines 40-49] the first device and the second device are placed within a maximum distance from each other); connecting, only if verified, the first and the second microprocessor-controlled apparatuses to communicate (column 9[lines 40-49] the first device and the second device are placed within a maximum distance from each other; the both devices are paired to communicate).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Narayan into the invention of McGie and Orrell, for purpose of generating and displaying code and pairing with another device; QR codes supports to pair two UEs; it would establish communication via a different communication mode.
Regarding claim 2, McGie discloses connecting the microprocessor- controlled apparatus comprises a mobile device (paragraph 37).  
Regarding claim 3, McGie discloses connecting the microprocessor- controlled apparatus includes at least one of a mobile phone, a digital music player, a tablet computer, a vehicle dashboard computer, and a computerized mobile eyewear device (paragraph 37).  
Regarding claim 4, McGie discloses conveying the code includes at least one of keyboard entry and vocal command (paragraph 45).  
Regarding claim 5, McGie discloses conveying the code includes conveying alphanumeric symbols (paragraph 45).  
Regarding claim 6, McGie discloses conveying the code includes conveying a sequence of alphanumeric symbols (paragraph 45).  
Regarding claim 7, McGie discloses the code includes at least one of a microprocessor-controlled apparatus provided code and an external provided code (paragraph 45).  
Regarding claim 9, Narayan discloses the set distance limit comprises a geofence and further wherein the geofence is controllable by a user (column 9[lines 40-49]).  
Regarding claim 10, McGie discloses receiving information includes one or more of the following items of information: text, audio, files, web links, and video information (paragraph 41).  
Response to Arguments
Applicant's arguments, filed on April 26, 2021, with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claim 1.  See the above rejection of claims 1-7 and 9-10 for the relevant citations found in McGie, Orrell and Narayan disclosing the limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/           Primary Examiner, Art Unit 2642